Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict by the sum of twenty dollars and thirty-two cents, as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party. Memorandum: The plaintiff is not entitled to recover damages for the loss of his money salary during the period from October 15 to October 29, 1934, during which time he received disability compensation, and the sum of twenty dollars and thirty-two cents represents such salary. All concur. (The judgment is for plaintiff in an action for breach of contract of employment. The order denies a motion for a reargument of the motion to set aside the verdict of the jury.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.